Citation Nr: 1135948	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-32 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for anxiety disorder with panic attacks.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2010) for addiction to prescription drugs as a result of VA treatment.

3.  Entitlement to an effective date prior to August 26, 2009, for the grant of a 60 percent rating for service-connected left claw hand.

4.  Entitlement to an effective date prior to August 26, 2009, for grant of special monthly compensation (SMC) for loss of use of the left hand.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefit sought on appeal.  In January 2011, the Veteran submitted a withdrawal of his claim for service connection for service connection for posttraumatic stress disorder (PTSD).

The Veteran appeared and testified at a Travel Board hearing at the Montgomery RO.  A transcript is of record.

The issues of entitlement to service connection for anxiety disorder and entitlement to § 1151 benefits, as well as the earlier effective date claims, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  Service connection for anxiety disorder has previously been denied in a March 2005 Board decision, indicating that anxiety disorder with panic attacks was not etiologically related to service.

2.  Evidence received since the March 2005 Board decision links the claimed anxiety disorder and service.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim for service connection for anxiety disorder with panic attacks.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, VA's duties to notify and assist must be examined.  In this case, the Board finds that VA has substantially satisfied the duties to notify and assist. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision reopening the Veteran's claim of service connection for anxiety disorder.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for anxiety disorder with panic attacks.  

In a March 2005 decision, the Board denied service connection for anxiety disorder with panic attacks, finding that a chronic psychiatric disability was not present in service or demonstrated post service.  Because the Veteran did not appeal the Board's decision, absent a finding of clear and unmistakable error, it is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104(b) (; 38 C.F.R. § 20.1100.

In this appeal, the Veteran again seeks to reopen his claim of service connection for anxiety disorder.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In this case, the evidence received since the last final Board decision in March 2005 denying service connection for anxiety disorder includes clinical records establishing a diagnosis of anxiety disorder with panic attacks, and most-importantly a May 2006 VA treatment records suggesting a possible nexus between the Veteran's anxiety disorder and his military service.  Obviously, this evidence is new in that it was not of record at the time of the prior denials.  Moreover, given the bases for the prior denials of the Veteran's claim, the Board finds that the additional evidence establishing a possible nexus to the Veteran's military service relates to an unestablished fact necessary to substantiate the claim.  Indeed, this appears to be the sole reason given for the prior rejections.

The U.S. Court of Appeals for Veterans Claims (Court) has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for anxiety disorder with panic attacks.

Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2002).  For reasons explained below, additional development is necessary before the Board may proceed to a decision on the merits.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for anxiety disorder with panic attacks is reopened; to that extent only, the appeal is granted.  


REMAND

As noted above, a May 2006 VA treatment note showed that the Veteran had panic attacks and a personality disorder.  The treating psychiatrist noted the Veteran's report of handling dead bodies and parts while serving in Germany during the Vietnam era.  The Veteran endorsed panic attacks and severe anxiety/agitation.  The psychiatrist opined that the Veteran "definitely has panic attacks and there is a relationship between that and his service time."  The psychiatrist, however, provided no opinion as to whether his panic attacks were at least as likely as not related to the military-he merely noted that there was a "relationship" between the two.  The Veteran has not been afforded a VA examination in conjunction with the claim, and one would be helpful in determining whether he meets the criteria for service connection for a psychiatric disability.  38 C.F.R. § 3.159(c)(4).

As to the section 1151 claim, the Veteran essentially contends that he has an addiction to prescription pain medication prescribed by VA physicians.  Relevant VA treatment records reflect treatment for significant back pain-he was prescribed hydrocodone and Lortab in mid-2005.  He was also treated at a pain center, which prescribed him Lorcet Plus, Lortab, and Flexeril.  In a February 2005 private treatment record, the treating physician noted that the Veteran's pharmacist called to indicate that he had gone through 60 pills in two weeks.  The Veteran explained that he dropped his pain medication in the commode, and was given 25 pills without a refill.  In September 2005, the Veteran reported to VA treating personnel that he believed he was dependent upon Lortab.  In a May 2006 VA treatment record, the Veteran reported his anxiety symptoms, and indicated that he feels the doctors "got him hooked" on Lortab.  The Veteran has not, however, been afforded a VA examination in conjunction with this claim, and it must be remanded for a VA examination to be scheduled and an opinion obtained as to whether the Veteran's claimed painkiller addiction was due to as a result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers, or on account of an event not reasonably foreseeable in the course of VA treatment or surgery.  Id.

Finally, in July 2010, the RO awarded a 60 percent rating, effective August 26, 2009, for left claw hand, and awarded SMC for loss of use of the left hand, effective August 26, 2009.  The Veteran submitted a Notice of Disagreement with this decision that same month.  Also, in his January 2011 hearing, he expressed disagreement with the effective date assigned for these two issues.  Thus, it is incumbent upon the RO to issue a Statement of the Case addressing these issues.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The Montgomery VAOPC must be contacted, and all records of treatment of the Veteran dated since 2009 must be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  The Veteran should be afforded a VA mental health examination, with a psychiatrist or psychologist, to address the nature and etiology of his claimed psychiatric disorder.  The examiner must review the claims file in conjunction with the examination.

Based upon the claims file review, the examination findings, and the history provided by the Veteran, the examiner must offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that all diagnosed psychiatric disorders are etiologically related to service.  All opinions provided by the examiner must be supported by a complete rationale in a typewritten report.

3.  The Veteran should also be afforded a VA examination, conducted by an appropriate medical professional, to determine the nature and etiology of the claimed addiction to prescription pain medication.  The examiner must review the claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide a diagnosis corresponding to the claimed addiction to prescribed pain medication.  The examiner is also requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers; or an event not reasonably foreseeable.  

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

4.  After completion of the above development, the Veteran's claims for service connection for anxiety disorder and entitlement to § 1151 compensation for addiction to prescribed pain medication should be readjudicated.  If the determination of either claim remains less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

5.  The Veteran should also be furnished with a Statement of the Case as to the claims of entitlement to an earlier effective date for the rating increase on the left claw hand and grant of SMC for loss of use of the left hand.  He should be notified of his rights and responsibilities in perfecting an appeal as to these claims.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


